DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-12 are objected to because of the following informalities:  claims 11-12, lines 1-2, “the plurality of pairs” shall be changed to -- the plurality of pairs of the air jet unit and the air suction unit --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016093769 A) in view of Zheng (CN 108759270 A).
For claim 1, Saito discloses an air curtain P generating device 20 comprising: a plurality of pairs of an air jet unit 25, 41 and an air suction unit 35, 42 placed opposite each other on both sides in a lateral direction of an inlet/outlet of a drying chamber 10, the plurality of the pairs being aligned up and down (Figs. 3, 5-7), the air suction units 35, 42 sucking air ejected from the air jet units 25, 41 to generate an air curtain P. However, Saito does not disclose a first air guide provided to the air jet units in an upper part of the inlet/outlet to guide air ejected from the air jet units in a direction inclined inward of the drying chamber relative to the lateral direction of the inlet/outlet; and a second air guide provided to the air jet units in a lower part of the inlet/outlet to guide air ejected from the air jet units in a direction inclined outward of the drying chamber relative to the lateral direction of the inlet/outlet.  Zheng teaches an air curtain generating device comprising a first air guide 1e provided to the air jet unit 1 in an upper part of the inlet/outlet to guide air ejected from the air jet units in a direction inclined inward of a chamber relative to the lateral direction of the inlet/outlet (Figs. 1, 3); and a second air guide 2f provided to the air jet unit 2 in a lower part of the inlet/outlet to guide air ejected from the air jet units in a direction inclined outward of the chamber relative to the lateral direction of the inlet/outlet (Figs. 1, 4). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the air curtain generating device of Saito to include a first air guide provided to the air jet units in an upper part of the inlet/outlet to guide air ejected from the air jet units in a direction inclined inward of the drying chamber relative to the lateral direction of the inlet/outlet; and a second air guide provided to the air jet units in a lower part of the inlet/outlet to guide air ejected from the air jet units in a direction inclined outward of the drying chamber relative to the lateral direction of the inlet/outlet as taught by Zheng in order to an air circulation to improve the effect of blocking the outside air coming inside and the inside air flowing outside. 
For claims 2, 8, Saito discloses wherein either one of the air jet units 25, 41 and the air suction units 35, 42 is provided with an air constricting part 26 to make an amount of ejected air or an amount of sucked air different among the plurality of the pairs of the air jet unit and the air suction unit.  
For claim 3, Saito discloses wherein the air jet units 41 and the air suction units 42 are mixedly provided at open edges of one side and another side in the lateral direction of the inlet/outlet (Figs. 5-6).  
For claims 4-5, Saito discloses wherein a plurality of air curtain generating sets 20 are provided in multiple layers along a passing-through direction of the inlet/outlet (Fig. 1), each air curtain generating set 20 comprising the plurality of the pairs of the air jet unit 25, 41, and the air suction unit 35, 42 aligned up and down 18189597 ZUS19-024TAWto generate multiple layers of the air curtains along the passing-through direction of the inlet/outlet, and the air jet units 25, 41 of one of the air curtain generating sets adjacent each other and the air jet units 25, 41 of another air curtain generating set are respectively placed on one side and another side in the lateral direction of the inlet/outlet so that air flows of the multiple layers of the air curtains are oriented alternately opposite from each other (Figs. 5-6).  
For claim 6, Zheng discloses wherein the first air guides 1e have an identical inclination angle relative to the lateral direction of the inlet/outlet in the multiple layers of the air curtain generating sets (Fig. 3), and the second air guides 2f have an identical inclination angle relative to the lateral direction of the inlet/outlet in the multiple layers of the air curtain generating sets (Fig. 5).  
For claims 9-10, Saito discloses wherein the air jet units 41 and the air suction units 42 are mixedly provided on one side and another side in the lateral direction of the inlet/outlet (Figs. 5-6).  
For claims 13, 15, Saito discloses wherein partition plates 24 are provided on both sides of the air suction units to divide the air suction units and the 20189597 ZUS19-024TAWair jet units in an aligning direction of the plurality of the pairs (Figs. 5-6).  
For claim 14, Saito discloses wherein partition plates 24 are provided on both sides of the air suction units to divide the air suction units and the air jet units in the passing-through direction (Figs. 5-6, second embodiment, 1st and 2nd paragraphs).  
For claims 16-18, Saito discloses a workpiece conveying system 11 that conveys a workpiece 90 to the drying chamber 10 through the inlet/outlet; a workpiece detection sensor (not shown) to detect that the workpiece has reached the inlet/outlet; and an air control unit (not shown) to change an amount of air ejected from the air jet units based on detection results of the workpiece detection sensor (paragraphs [0027], [0028]).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016093769 A) in view of Zheng (CN 108759270 A) as applied to claim 1 above, and further in view of Tsubata et al. (WO 2007/117017 A1).
The air curtain generating device of Saito as modified by Zheng as above includes all that is recited in claim 11 except for the plurality of pairs of the air jet unit and the air suction unit are spaced apart in a range of from 600 mm to 2000 mm. Tsubat et al. disclose that the space S between the plurality of pairs of the air jet unit 22, 32 and the air suction unit 21, 31 is 2200 mm (Fig. 1, page 13, lines 5-6) and the space S is disclosed to be a result effective variable in that changing the space S changes the distance of the air stream reaching the lateral center pa the passage space S which affects the velocity of air at discharge opening (page 13, lines 5-11). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the device of Saito by making the space of the plurality of pairs of the air jet unit and the air suction unit be in a range of from 600 mm to 2000 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016093769 A) in view of Zheng (CN 108759270 A) as applied to claims 1, 4 above, and further in view of Olsen et al. (EP 1094280 A2).
 	The air curtain generating device of Saito as modified by Zheng as above includes all that is recited in claims 19-20 except for an air return path to deliver air back to the air jet units from the air suction units; and a branch path diverging from the air return path to deliver air inside the air return path to the drying chamber. Olsen et al. discloses an air curtain 6 generating device comprising an air return path (Fig. 1, not numbered, from 7 to 9 to 8 to 16 to 11) to deliver air back to the air jet unit 12 from the air suction unit 7; and a branch path (Fig. 1, between 16 and 10) diverging from the air return path to deliver air inside the air return path to a chamber (Fig. 1, chamber formed by 1, 3). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the air curtain generating device of Saito to include an air return path to deliver air back to the air jet units from the air suction units; and a branch path diverging from the air return path to deliver air inside the air return path to the drying chamber as taught by Olsen et al. in order to relief the pressure of  the air suction units and to use recirculated air for drying to save energy. 
 
Allowable Subject Matter
Claims 7, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christopher (US 7,565,753) disclose a car dryer comprising a position sensor and a processing unit to control the louvers and blower in response to the detected car position (claim 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY